I concur in the result reached in this case by the majority of the court but I hold a different view to that expressed by them upon the second point presented by the appellant. It concerns the qualification of Lura Helen Pinkerton to vote in voting Precinct No. 12 which is locted in Commissioners Precinct No. 4 of Hale County. Article 16, Section 9, of the State Constitution provides that absence on business of the State or of the United States shall not forfeit a residence once obtained so as to deprive anyone of the right of sufferage. Miss Pinkerton was an employee of the United States government and her duties required her to be physically present in Washington, D.C. during the time she was so employed. According to the above mentioned provision of the Constitution, she did not forfeit her right to vote in Precinct 12 of Hale County by accepting employment of the government in the capital city. In my opinion the testimony of her brother that she was single and had resided in Washington, D.C. since 1942, and that she had not resided in Hale County since October, 1942, did not have the effect of establishing a change of residence from the home of her parents in Hale County to Washington, D.C. His testimony concerned a question of law and not of fact. The question of the place of one's residence depends upon the facts. When it is established that one lives in a house located in a certain county or subdivision, eats his meals there and sleeps there, the law says his residence is there. The mere legal conclusion expressed by a voter or citizen as to the place of his residence or the residence of any other person is incompetent to establish the place of his residence as a matter of law. If a person testifies he resides in a certain county and the facts show he maintains a home in another county and his family lives there and he lives, works, sleeps and eats his meals there, his legal residence is established, as a matter of law, in the other county, although he states positively that his residence is in the first county.
Moreover, in my opinion, there are other facts established by the testimony which indicate that Miss Pinkerton considered her residence to be in voting Precinct No. 12, and, in cases of this kind, the purposes and intentions of the voter carry much weight. She held a poll tax receipt for the year 1947 and, whether the poll tax was paid by her in person or by someone else for her, it showed her intention and indicated strongly that she considered her residence to be in Hale County. She presented herself as a voter and voted in the precinct, indicating further, and very strongly, that she considered herself a resident of the county and precinct. The receipt contained a blank space for the insertion of the name of anyone else who should pay the poll tax for Miss Pinkerton, but no name was entered therein. It was a plain receipt which stated that the tax collector had "received of Miss Pinkerton" the amount of money paid as her poll tax and the testimony of her brother indicating it was paid by someone else had little if any significance. He did not really know whether she had paid her poll tax at all or not. In answering the question as to whether she had paid her poll tax, he said,
"Well, I don't really know; somebody paid it for her though."
The mere fact that Miss Pinkerton had not paid a poll tax for several years preceding 1947 was of no significance. It is a mere assessment and the only consequence of failure to pay it is that the citizen is not entitled to vote. Certainly the failure to pay it does not forfeit his residence in the place where it is otherwise established.
It is my conclusion, therefore, that neither the testimony of Ward Pinkerton nor the failure of Miss Pinkerton to pay her poll tax for several years was competent evidence of a forfeiture of her residence in voting Precinct No. 12 of Hale County *Page 821 
and, since her absence on business of the United States government did not forfeit it, she was a qualified voter in the precinct as far as this record shows and the court below erred in holding otherwise.
STOKES, A. J.